DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2-7, 9-12, 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/13/2022.
Applicant's election with traverse of Species F (Figs. 10, 11A-11B, claims 1, 8, 13) in the reply filed on 9/13/2022 is acknowledged.  The traversal is on the ground(s) that although the Species are patentably distinct, the search requirement would not be unduly burdensome.  This is not found persuasive because the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
The requirement is still deemed proper and is therefore made FINAL.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: circulation structural part, temperature sensitive mechanism (e.g. a bimetal valve, see claims 8, 13) in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 8, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaffrin (FR 2578312) in view of Peric (US 20070240771).
Regarding claim 1, 
Referring to Fig. I, Jaffrin teaches a structural body comprising: a first plate 1 and a second plate (e.g. the plate adjacent element 9, not labeled) ; a refrigerant that is enclosed between the first plate and the second plate (see page 2, line 2); a circulation structural part 3 provided in a space between the first plate and the second plate and comprising a reservoir portion (e.g. a bottom part of the channel formed between element 3 and the plates) for the refrigerant provided on a first plate side, the circulation structural part in which the refrigerant from the reservoir portion which has evaporated due to heat of the first plate side reaches a second plate side (e.g. the water vapor of the air is capable of being evaporating due to a heat of the first plate side), condenses on the second plate side and is returned to the reservoir portion again (e.g. the water vapor of the air is capable of being condensed and returned); 
Jaffrin teaches valves 8 but does not teach that said valves are a temperature sensitive mechanism (e.g. a bimetal valve) that is in a first state when a temperature of the first plate side is equal to or higher than a predetermined temperature to allow refrigerant circulation in which the refrigerant in the reservoir portion after evaporating condenses and returns to the reservoir portion again, and is in a second state different from the first state when the temperature of the first plate side is lower than a specific temperature that is equal to or lower than the predetermined temperature to prohibit the refrigerant circulation.
Peric, directed to valves, teaches a temperature sensitive mechanism (e.g. a bimetal valve) that is in a first state when a temperature of the first plate side is equal to or higher than a predetermined temperature to allow fluid  circulation, and is in a second state different from the first state when the temperature is lower than a specific temperature that is equal to or lower than the predetermined temperature to prohibit the fluid circulation (see pars. 54, claim 11).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Jaffrin by Peric with the motivation of ensuring that the air stagnates and the whole of the device behaves as an insulator during momentary or prolonged interruptions of heat (e.g. sunshine, see Jaffrin, page 2, lines 45-48). 
Regarding claims 8, 13,  
Jaffrin as modified above teaches wherein the temperature-sensitive mechanism comprises a valve body that is in the first state in which the valve body opens a flow path connecting the reservoir portion and the second plate side when the temperature of the first plate side is equal to or higher than the predetermined temperature, and that is in the second state in which the valve body closes the flow path when the temperature of the first plate side is lower than the specific temperature, a plate member (e.g. plate 70, see Peric, Fig. 12, for example), that is provided in the flow path to block communication between the reservoir portion and the second plate side and that is formed with a through hole (e.g. hole 60, see Peric, Fig. 12), wherein the valve body comprises a bimetal that is in the first state in which the bimetal opens the through hole when the temperature of the first plate side is equal to or higher than the predetermined temperature, and that is in the second state in which the bimetal closes the through hole when the temperature of the first plate side is lower than the specific temperature (see Peric, par. 54, claim 11).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522. The examiner can normally be reached M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steve S TANENBAUM/Examiner, Art Unit 3763